83 N.Y.2d 817 (1994)
633 N.E.2d 1094
611 N.Y.S.2d 490
The People of the State of New York, Respondent,
v.
Victor Garcia, Appellant.
Court of Appeals of the State of New York.
Decided March 22, 1994.
Adrienne M. Gantt, New York City, and Philip L. Weinstein for appellant.
Robert T. Johnson, District Attorney of Bronx County, Bronx (Alan S. Rafterman of counsel), for respondent.
Chief Judge KAYE and Judges SIMONS, TITONE, BELLACOSA, SMITH, LEVINE and CIPARICK concur.
*818MEMORANDUM.
The order of the Appellate Division should be affirmed.
Defendant Garcia and two others were arrested in a buy-and-bust operation in the Bronx. Defendant was charged with criminal sale of a controlled substance in the third degree.
At trial, a detective who had participated in the operation testified concerning the circumstances surrounding the arrest. Over defendant's objection, the detective was permitted to testify as an expert regarding drug transactions at the street level. His expert testimony was limited to the definitions of the terms "hawker" (the person who advertises the drug being sold), "money man" (the person who holds the money), and "hand-to-hand" (the person who passes the drugs to the customer).
The jury convicted defendant, and the Appellate Division, *819 First Department, affirmed the judgment, with two Justices dissenting (196 AD2d 433), one of whom granted defendant leave to appeal to this Court.
When the prosecution sought to qualify its expert on the organization of narcotics trafficking operations, defendant objected on the ground that such testimony would prejudice because it would mislead the jury into believing that defendant was involved in some narcotics organization, when only a single sale was at issue. That objection does not preserve defendant's current claims that the expert testimony was inadmissible because it was unnecessary and that it improperly bolstered the testimony of the prosecution's witnesses, including the expert who was also an eyewitness. We therefore may not address these claims.
We are satisfied on this record and in this context that there is no merit to the preserved claim that the detective's expert testimony implied defendant's involvement in extensive drug trafficking, especially since the trial court limited the testimony to the definitions of the terms "hawker", "hand-to-hand" and "money man".
On review of submissions pursuant to section 500.4 of the Rules of the Court of Appeals (22 NYCRR 500.4), order affirmed in a memorandum.